Exhibit 10.1 FACILITIES AGREEMENT 14 July 2016 US$1,100,000,000 for AUTOLIV, INC., AUTOLIV ASP, INC. and AUTOLIV AB (publ) with HSBC BANK PLC, MIZUHO BANK, LTD. AND INVESTMENT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (publ) as active bookrunners and co-ordinators and SKANDINAVISKA ENSKILDA BANKEN AB (publ) as Facility Agent Allen & Overy LLP Contents Clause Page 1. Interpretation 1 2. Facilities 19 3. Purpose 25 4. Conditions Precedent 25 5. Revolving Loans 26 6. Swingline Loans 27 7. Repayment 28 8. Prepayment and Cancellation 30 9. Interest Periods 32 Interest 33 Changes to the Calculation of Interest 36 Optional Currencies 37 Payments 38 Taxes 42 Increased Costs 47 Illegality 48 Guarantee 48 Representations and Warranties 53 Undertakings 57 Default 66 The Agents and the Co-ordinators 69 Fees 77 Expenses 78 Stamp Duties 79 Indemnities 79 Evidence and Calculations 80 Amendments and Waivers 80 Changes to the Parties 83 Disclosure of Information 87 Confidentiality of Funding Rates and Reference Bank Quotations 89 Set-Off 91 Pro Rata Sharing 91 Severability 92 Counterparts 92 Notices 92 Language 95 Jurisdiction 96 Governing Law 97 Integration 97 Waiver of immunity 97 Waiver of Jury Trial 97 USA Patriot Act 98 Schedule 1. Parties 99 Part 1 Revolving Credit Commitments 99 Part 2 US$ Swingline Lenders and US$ Swingline Commitments Part 3 SEK Swingline Lenders and SEK Swingline Commitments 2. Conditions Precedent Documents Part 1 To be delivered before the first request Part 2 For an Additional Borrower 3. Form of Request 4. Form of Novation Certificate 5. Form of Compliance Certificate 6. Form of Accession Agreement 7. Form of Increase Confirmation 8. Form of Substitute Affiliate Lender Designation Notice THIS AGREEMENT is dated 14 July 2016 and is made BETWEEN: AUTOLIV, INC. (incorporated under the laws of the State of Delaware, USA) (in this capacity, the Parent); AUTOLIV, INC. (incorporated under the laws of the State of Delaware, USA) and AUTOLIV ASP, INC. (incorporated under the laws of the State of Indiana, USA) (each a Guarantor and together, the Guarantors); AUTOLIV, INC. (incorporated under the laws of the State of Delaware, USA), AUTOLIV ASP, INC. (incorporated under the laws of the State of Indiana, USA) and AUTOLIV AB (publ) (corporate identity no 556036-1981, incorporated under the laws of Sweden) (each a Borrower and together, the Original Borrowers); HSBC BANK PLC, MIZUHO BANK, LTD. and INVESTMENT BANKING, SKANDINAVISKA ENSKILDA BANKEN AB (publ) as active bookrunners and co-ordinators (the Co-ordinators); THE PERSONS NAMED ON THE SIGNATURE PAGES TO THIS AGREEMENT as mandated lead arrangers (the Mandated Lead Arrangers); THE PERSONS NAMED ON THE SIGNATURE PAGES TO THIS AGREEMENT as lead arrangers (the Lead Arrangers); THE PERSONS NAMED ON THE SIGNATURE PAGES TO THIS AGREEMENT as arrangers (the Arrangers); THE FINANCIAL INSTITUTIONS listed in Schedule 1 as lenders (the Original Lenders); SKANDINAVISKA ENSKILDA BANKEN AB (publ) as facility agent (the Facility Agent); DNB BANK ASA, NEW YORK BRANCH as US$ swingline agent (the US$ Swingline Agent); and SKANDINAVISKA ENSKILDA BANKEN AB (publ) as SEK swingline agent (the SEK Swingline Agent).
